Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 14-BG-1168

IN RE: BRIAN J. BENNER,
                      Respondent.
Bar Registration No. 446757                              BDN: 291-14

BEFORE:       Thompson, Associate Judge, and Ferren and Farrell, Senior Judges.

                                       ORDER
                               (FILED - February 5, 2015)

      On consideration of the certified order disbarring respondent from the practice
of law in the state of New Jersey, this court’s November 4, 2014, order directing
respondent to show cause why reciprocal discipline should not be imposed, the
statement of Bar Counsel, and it appearing that respondent has failed to file either a
response to this court’s order to show cause or the affidavit required by D.C. Bar R.
XI, §14 (g), it is

       ORDERED that Brian J. Benner is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files D.C. Bar. R.
XI, § 14 (g) affidavit.

                                           PER CURIAM